﻿212.	Mr. President, this year, according to tradition, it is Latin America's turn to fill the presidential chair, and Colombia has received the honour. Over and above the tribute paid to your people of a long-standing and brilliant civilization and your friendly country, it is doubtless your eminent qualities as statesman and enlightened diplomat that the General Assembly wished to recognize when it confided to you the leadership of its work for this session. I am very pleased therefore to convey to you the very warm congratulations of the delegation of Algeria and to express the conviction that you will discharge your duties with the talent and skill that we all know you possess.
213.	You have succeeded in this responsible post our old friend Lazar Mojsov who, throughout a number of sessions this year, won the respect and esteem of us all. I should like to take this opportunity to pay a well-deserved tribute to him and, through him, to Yugoslavia for its continuing contribution to the progress of the non-aligned movement.
214.	To our Secretary-General, Mr. Kurt Waldheim, I should like simply to reaffirm our sincere appreciation of his tireless efforts for peace throughout the world and of his devotion to the cause of justice and the strengthening of the role and prestige of our Organization.
215.	Since I have mentioned our Organization, I cannot but be gladdened, by the strength it has gained from the arrival in our midst of the delegation of the Republic of Solomon Islands. I should like to express our warm welcome to that country, wish it every success and extend to it the best wishes of Algeria for the well-being and prosperity of its people.
216.	At a time when numerous attempts are being made to call into question the movement for the liberation of peoples, this session seems an appropriate moment in which to assess the real determination of the forces which profess themselves ready to promote the necessary changes. The changes that we have recently observed in international relations are so little compatible with the spirit and requirements of our time that they lead us to believe that those whom we thought to be our partners, far from truly favouring consultations and constructive co-operation with the third world, continue to be deeply attached to obsolete notions of power. Fully aware of the weaknesses and contradictions of the third world, constantly a prey to difficulties for the most part inherited from the colonial past, the imperialist Powers, rather than proceeding to make the necessary structural changes, appear in their actions to be preoccupied with finding ways of overcoming the effects of the economic crisis which afflicts them, while at the same time endeavouring to refine a new strategy to impede the process of national liberation.
217.	The manifestations of this strategy are particularly visible in Africa and throughout the Arab world and openly betray the true purpose that certain countries are seeking to achieve through the dialogue that is now going on.
218.	In addition, recent events have not failed to reveal that the true motive of outside intervention in Africa, and of actions directed against the Arab nation is obedience to a tenacious determination to safeguard and consolidate at all costs the last bastions of colonialism and racism and to weaken progressive positions and acquire control over those regions and their resources.
219.	Such conduct in fact is aimed at jeopardizing our independence as well as wiping out the results obtained in the area of decolonization and co-operation. Even within the third world certain countries are working out theories that are in absolute contradiction with the principles and ethics of the United Nations and that, because they are the negation of coexistence between nations, can only exacerbate, crises and sidetrack us from the true course of development. Thus recently colonized countries are opposed to the process of decolonization and the peoples' right to self-determination and go so far as to return to the divisive policies practised unsuccessfully in the past by others much more powerful than themselves.
220.	Such ventures naturally foster the greed of powers whose constant objective is to injure the movement of solidarity which the sacrifices which the third-world peoples have made for the cause of peace-and economic and social progress.
221.	Thus the situation imposed upon Africa and the Arab world results from the imperialist aim which is at the least to maintain unchanged the relations of domination and exploitation. The fact is that imperialism has changed neither in its nature nor-in its methods. It persists in inventing many new manoeuvres aimed at division and diversion and does not hesitate to fabricate a situation that can give credence to the notion that our regions exist for no other purpose than: to be private preserves for external rivalries.
222.	It was therefore in a context fraught with uncertainty that the United Nations special session on disarmament, the fifteenth ordinary session of the Assembly of Heads of State and Government of the OAU and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries were held. The last two gatherings in particular made it possible to evaluate the international situation engendered by the importation of policies of division and provocation into the non-aligned movement and the OAU.
223.	Thus the determination to attenuate differences and to preserve the necessary cohesion was reaffirmed.
224.	The efforts made in various parts of the African continent to put an end to disputes between brother countries or to seek out ways and means of completing decolonization attest to the beginning of an awakening. These efforts at any rate reflect the determination of the third-world countries to and themselves against foreign intervention and manipulation and at the same time to make their full contribution to the search for solutions for the problems of our era, out of a conviction that peace and detente will continue to be precarious as long as their field of application does not encompass all the regions of the world. Inasmuch as our concerns are closely linked with the problems that afflict Asia, Africa and Latin America I should like without any further delay to express our fraternal solidarity with the Democratic People's Republic of Korea in its legitimate struggle for the peaceful reunification of the great Korean country. Inspired by the same ideal of justice and liberty I should like to reiterate here the full support of the Algerian people for the Puerto Rican people struggling for the free exercise of their right to self-determination.
225.	General and definitive decolonization is the sine qua non condition for a return to peace and for the promotion of relations of trust that will be conducive to development and co-operation. The exercise of a people's right to self-determination and its right to adopt the economic and social system of its choice is an indestructible achievement of mankind. The United Nations, more than any other body, must assume its responsibilities in this area and cannot lay them aside without great detriment to the integrity of peoples and the safeguarding of international peace and security.
226.	For obvious reasons the situation in Africa is of great concern to us. To colonial problems are added those of racial discrimination, apartheid and the intervention of foreign Powers which are seeking to re-establish themselves in our continent and re-conquer lost positions.
227.	How, then, can we fail to remain sceptical about the concern those same Powers show—or so we are told-for the search for solutions that can fully satisfy the aspirations of African peoples in the southern part of their continent?
228. Certain Western countries have in fact never tried to make their protégés in power in South Africa and in Rhodesia see reason nor taken any action to moderate their arrogance and aggressiveness vis-à-vis the people they oppress or to prevent their committing aggression against independent neighbouring States:
229. This attitude of complicity that has so many times been. condemned by the United Nations has no doubt
prolonged the survival of the illegal and racist regimes and enabled them to grow in strength in full disregard of the principles of law and international morality. For various reasons, however, and in each case inspired, we hope, by the lofty ideals of the Charter, those same countries have recently been very active. Today they seem to be working for as negotiated settlement of the problems of decolonization which have ripened to such an extent that the end of the process can no longer be in question
230."	In Namibia it is no longer for us to pass any judgement on the positions taken by the five Western countries that since last July have become the United Nations settlement plan. We should like to note that throughout the lengthy course of this process that today has entered the phase of execution the Secretary-General and the United Nations Council for Namibia have always made clear the true dimensions of the Namibian problem. Therefore it is for the people of Namibia and SWAPO, its only authentic representative, to thwart any attempts to despoil them of the results of their struggle and their sacrifice. The international community, for its part, will follow closely the implementation of the modalities that are accepted by SWAPO in the settlement plan, so that the objective remains full decolonization which would safeguard the national unity and territorial integrity of Namibia.
231.	In Zimbabwe we have witnessed diplomatic initiatives to promote a settlement of the problem The change in attitude cannot make us forget the indifference and the responsibility of those who for a long time went along with the rebellion and government of the white minority. There again, a plan for a negotiated settlement was proposed. We hope that it will not have as its only merit that of revealing to the international community the nature of the links that exist between the situations prevailing in Namibia and in Rhodesia.
232.	Here and there the United Nations continues to, be the guarantor of true decolonization, despite the manoeuvres of Ian Smith, who is trying to legitimize abroad a neo-colonial solution which the people of Zimbabwe, as well as the Patriotic Front, its sole representative, could never accept.
233.	So that the process of decolonization and the restoration of national dignity to the peoples of Africa may be concluded, the situation that prevails in South Africa should not remain on the periphery of events in southern Africa. It is an aberration that the international community, which has proclaimed this year the international Anti-Apartheid Year, should not be consistent in its approach to the problem of South Africa as a whole and in the search for true political solutions that would safeguard the national rights of the South African people. The incompatibility of the Pretoria regime with the promotion of freedom and peace in Africa is attested to by its systematic identification with all oppressive regimes throughout the world. It would be futile to continue to wish to limit a condemnation of that system to a mere reference to violations of human tights, just as it would be illusory thus to elude the imperatives of national liberation and independence. The United Nations, which has relentlessly stepped tip Its efforts -to eliminate apartheid. Will no
doubt be able to thwart the current attempts at partitioning South Africa, whose objective is to perpetuate the existence of the racist regime and the defence of the foreign privileges and positions in Africa. For its actions to be commensurate with the general condemnation it has aroused and channelled against apartheid, the United Nations should immediately see to it, as an extension of the action it has initiated in Namibia and Rhodesia in particular, that all conditions are met that would make it possible for the oppressed people of South Africa to achieve their national aspirations and recover their dignity while maintaining their unity and territorial integrity.
234.	Any attempt against decolonization and the principles of the United Nations with regard to the safeguarding of peace and security, any policy of fait accompli and military occupation, any annexation of territory by force, or any action based on the negation of a people's existence, or even its extermination, inevitably engenders conflicts, insecurity and instability. Because we have departed from the path charted by the Organization for resolving the problems of Non-Self-Governing Territories, certain regions, including -Timor, Belize and the Western Sahara, have entered a dangerous phase. The' United Nations, which remains seized of these questions, has regularly indicated its concern at this state of affairs, both from the standpoint of respect for the principles of the self-determination of peoples and from that of the still unforeseeable consequences of violation of that principle. Drawing inspiration from the Charter and from its resolutions, the OAU has endeavoured to make its contribution to a solution of the problem of Western Sahara in accordance with the decisions of the United Nations, naturally. These joint efforts, however, have not made it possible to register any progress in this area, and the problem of Western Sahara continues to persist in its entirety.
235.	The invasion and splitting up of the territory in conditions well known to us, aside from the fact that they constitute a strong challenge to the entire international community, have totally distorted the process of decolonization. Events have shown that the proponents of the policy of fait accompli have provoked an escalating chain reaction, as well as the determined resistance of the Saharan people, the intensification of the war, foreign interference and a deterioration in relations among a number of States in the region and the western part of the Mediterranean. This attests to the extent to which our Organization remains responsible for implementing a solution that would enable the Saharan people fully to exercise their inalienable rights which the General Assembly has guaranteed to them as it has to all other colonial peoples.
236. On another level, it was not Algeria's fault that the climate in the Maghreb, which in the past was one of co-operation and detente, has become a subject of concern not only to the peoples of the region but to the entire international community.
237.	It is because Algeria is being periodically involved and placed in a situation which all its actions were intended to prevent. The situation today is such than an awareness of the well-understood interests of all requires a sense of responsibility, and the courage that implies should lead to
humility and circumspection rather than obstinate persistence in an adventure as futile as it is disastrous.
238.	Morocco and Mauritania have, before this Assembly and without any reservations whatsoever, subscribed to the principle of self-determination for the Saharan people, and much as they feign ignorance of this now, the United Nations, the movement of non-aligned countries and the OAU know that the question of Western Sahara is part of the decolonization process and that the conflict taking place in that Territory is a war of national liberation waged exclusively by the Saharan people. Thus no one can take seriously the diversionary manoeuvres which would have Algeria endorse the consequences of a policy of conquest which, from the outset, in faithfulness to ourselves and to the principles of the Charter, we have denounced vigorously. Whatever might be the subterfuges and the manipulations of facts, nothing can hide the true nature of a fundamentally political problem which, as such, can be settled only through a political solution. The fighters of the Frente POLISARIO, it will be recalled, twice came to the gates of Nouakchott. In turn they operated at Tifariti, Chenguiti, Jdiria, El-Ayoun, Boukraa, Sniara, Ain-Bentli, Dakhla, Guelta-Zemmour, Tantan and many other places. In other words, according to the requirements of the struggle, being masters of the terrain and of the initiative, they have chosen and imposed their battlefield and, for reasons inherent in the consequences of aggression, they have also caused harassment where they could do so, that is to say, both in Mauritania and in Morocco.
239.	That is an undeniable fact. But, in all justice, who would have cast a stone at Angola, Mozambique and Guinea-Bissau for waging their struggle for liberation inside what was then called the metropolitan country?
240.	Changes did occur in Mauritania and a unilateral cease-fire was decided upon by the Frente POLISARIO-indications, albeit still slight ones, of a movement towards the peace that all the peoples of the region whole-heartedly desire—but it became clear to everyone that there would inevitably be tension and confrontation again, and in increased measure, between the Royal armed forces and the Saharan fighters. That situation is all the more deplorable because, in contrast to this, everyone seems to desire to offer-each in his own way—his good offices in the search for the establishment of a just and lasting peace, within the framework of. the United Nations and the OAU. Those, in our opinion, are the elements of a policy worthy of those who know that self-criticism is a virtue, that a return to justice can only make just men greater,' that the denial of the existence of peoples is not necessarily synonymous with peace, that realism and evasion of responsibility are contradictory concepts and, above all, that no one has the right to sacrifice the joint future of the peoples of our continent to the euphoria of vain momentary glory. We make another fraternal and sincere appeal from this rostrum to Morocco to help the Saharan people to exercise their inalienable rights.
241; -Convinced that such an approach is the only one likely to lead rapidly to peace, harmony and stability in the Saguia el Hamra y Rio region, Algeria once again expresses its will to make its modest contribution, as soon as the objective conditions are met, to the settlement of this painful matter, which daily becomes more tragic and soon will be out of control.
242.	It is obvious that the situation in the Middle East is continuing to deteriorate, despite diplomatic action which some seek to picture as a decisive contribution to the quest for a just and lasting solution, while they stubbornly refuse to recognize the true nature of the problem and concentrate on the consequences of the crisis rather than on its origins. Need I recall here that the origin of the Middle East crisis is, above and beyond anything else, the denial of the right of the Palestinian people to its national existence, and that the constant aggravation of the crisis is essentially the result of a deliberate will to ignore the core of the problem which is the restoration to the Palestinian people of its national rights. That is why all the recent initiatives taken outside the framework set by the United Nations can only lead to undermining the Arab solidarity that is so necessary, to promoting attempts at a separate peace, and to encouraging the Zionist occupier in his policy of aggression, expansion and defiance of the international community.
243.	It is a strange plan — to say the least—to create at the outset the conditions for a false solution, to overlook the basic fact of the problem by invoking so-called immediate political requirements, and to conceal the contradictions inherent in the very nature of the undertaking by claiming that the only possibility of achieving peace is to give in to the policy Of abandonment.
244.	But events will destroy all these illusions; one by one, the instruments forged in order to stifle the voice of Palestinian resistance will be broken. The Palestinian resistance will be able to free itself from the web of these manoeuvres and clearly affirm the right of the Palestinian people to its national existence.
245.	The approach to which I have been referring was doomed to failure from the start because it falls squarely within the logic of the aggressor. Thus, the reply the Zionist State has given to these initiatives that everyone is trying so hard to present to us as steps towards peace has been an escalation of its policy of aggression and its efforts to "liquidate the Palestinian people and to destroy another Arab State, Lebanon. Proof of this is the frenzy with which the Tel Aviv regime is trying to make its territorial gains permanent by implanting new settlements on Palestinian soil and — as recently as yesterday - by occupying a part of Lebanese territory Thus we see Israel's true nature constantly revealed, its role as a relay point in a policy of domination that obviously is part of the imperialist strategy.
246.	Confronted by these challenges, the Palestinian resistance, strengthened by the solidarity of all the peoples of the world, continues to embody-despite all the plots—the will of the Arab nation to free itself from the grasp of imperialism. It constitutes a tangible fact, recognized by the entire international community. It is precisely because of its struggle and the irreplaceable instrument in that struggle with which it has endowed itself through the Palestine Liberation Organization, its sole-representative, that the Palestinian people has been able to impose the fact of their
existence and the correctness of their cause, as well as their determination to regain their rights.
247.	No undertaking truly designed to encourage a just solution can be viable if it does not satisfy the national rights of the Palestinian people and if it does not provide for the recovery of all the occupied Arab territories, including Jerusalem. Of course that goal requires that the international community be faithful to its own decisions; of course it requires that - unity in the Arab ranks be re-established; of course it requires that there be a constant affirmation of an' international solidarity capable of responding to the vast plot being hatched against the Palestinian people.
248.	Algeria, for its part, is faithful to the decisions taken by the Arab summit meetings in Algiers and Rabat and endorsed by the international community through the United Nations, in which the Palestine Liberation Organization has been a permanent observer since 1974. From this very rostrum we have repeatedly, expressed our determination to promote, by all the means at our disposal, a solution in conformity with the Charter and the relevant resolutions of our Organization. We greeted with satisfaction the United States-Soviet communiqué of 1 October 1977. All this means that we intend, in the search for solutions, to abide by international legality. And, in any case, no deviations, no personal initiatives, no isolated acts, no separate peace can shake our faith in the justness of the cause of the Palestinian people and; in the inevitable victory of the Arab peoples, like that of other peoples of the world.
249.	Still on the subject of the Mediterranean region, where a general conflagration could break out at any time, the absence of progress in the search for a solution-to the problem of Cyprus is another source of concern.- The intercommunal talks being held under the aegis of the Secretary-General have still reached no results. But these efforts must be pursued so that a satisfactory , settlement may be reached that will guarantee the rights of each community, while preserving the political unity and territorial integrity of an independent and non-aligned Republic of Cyprus.
250.	For the rest, the persistence of these hotbeds of tension is not likely to promote the extension of the policy of detente beyond the rivers of Europe -to the Mediterranean basin. Nevertheless, despite the reluctance and resistance of some,- the idea is today gaining ground that global considerations and systematic opposition must progressively yield to regional concerns and to the reapprochement of the coastal States. The idea is certainly not taking shape because of the vast obstacles interposed, but the very importance of the road to be traversed should prompt us to unite our efforts, so that understanding and co-operation may- replace, suspicions and divergent actions, Then when a climate of confidence is restored and peace and; security are strengthened by the development of common and complementary interests, each coastal country will be able to assume, in harmony, with its neighbours, its .natural role. Thus, moving from pacification to stabilization, and, from stabilization to co-operation, the  constant aspiration; of all peoples of the region to make of the Mediterranean a lake of peace  will be realized. My country  here reaffirms its willingness to make its contribution so that this cross-roads
of civilizations may finally recover its vocation of linking all peoples.
251.	It was in this spirit that we participated in the tenth special session of the General Assembly, devoted to disarmament. Of course, on the basis of past experience we had not expected concrete and effective measures that would have made possible the beginning of a genuine process of disarmament, but we had expected of the nuclear Powers a more positive reaction to the concern of our countries at the reluctance shown so far to give real guarantees regarding the security of non-nuclear-weapon States and their access to nuclear technology. The persistence of this reluctance made impossible the inclusion in the Programme of Action that was adopted last June  of measures likely to meet our legitimate requirements regarding the security of our States and the removal of the unilateral restrictions and restraints that are always a barrier to the free transfer of nuclear technology to countries that urgently need it for their development. And yet the very fact that for the first time a special session devoted solely to the problem of disarmament was held is an encouraging event in itself. The central role and primary responsibility of our Organization in this field has been reaffirmed. The deliberative and negotiating mechanisms have been renewed; they have become more democratic and there is better geographical and political representation, thus making possible the participation of all countries, and primarily all the nuclear Powers, in the drafting and implementation of the solution of one of the moat serious problems that our peoples face. This is a first step, however timid, that will promote the establishment of the necessary framework for the affirmation of a genuine political will to disarm Algeria, which is pleased to be a member of the new Committee on Disarmament, is determined to spare no effort to make a modest but effective contribution to the attainment of what constitutes the ultimate goal of our Organization: to ensure international peace-and security through general and complete disarmament.
252.	International peace and security also depend on the solutions that are found for the problem of the profound crisis that affects the world economy. There seems to be a great deal of emotion everywhere because of this crisis in the world economy, as though it was of alien origin and imposed by occult forces that could be conjured away by incantations, the privileged site of which would be the General Assembly. But such powerlessness is by no means the powerlessness of the international community as a whole. It is the result of what can best be termed a lack of foresight on the part of some of its members. This is in singular contrast to the foresight shown in the resolutions adopted at the special sessions devoted to the new international economic order which, starting with a diagnosis that still remains valid, advocated remedies that have yet to be applied.
253.	For their part, the developing countries bear no responsibility for that crisis. As proof I need only mention the failure of theses that were represented to us as being strictly and scientifically accurate and according to which the prices of the exports of third-world countries caused the present price fluctuations because, it was alleged, they were either too high or too low. And yet these same
countries had had to bear an unjustifiable part of the burden of the adaptations imposed by the crisis in the world economy. At some sacrifice, because of their imports from the rich countries of inflation and unemployment as well as of products, they have played a recognized anti-cyclical role, which has undoubtedly lessened the impact of the recession in those countries.
254.	One cannot, however, find a permanent solution to a crisis that is exacerbated by excessive stimulation of consumption in the developed countries and by the unprecedented growth of international liquidity, on the initiative of the latter and for their benefit alone. Inflation, which used to be a national phenomenon, has become since the end of the last decade a permanent feature of the world economy. The mechanisms which transmit this inflation from the industrialized countries to the third world have proved more effective than the pseudo-mechanisms for the transmission of prosperity so dear to those who believe in the automatic fall-out of growth.
255.	Equity as well as effectiveness require that we take into account in the equation of the global balance, as an autonomous factor, the rights of the third world because of its contribution to world economic activity.
256.	Up to now the industrial Powers have deliberately attempted to manipulate the cycle of economic activity. This is based on the selfishness of the rich and, if experience is to be believed, is inevitably doomed to failure because everyone knows that the crisis is really the result of structural imbalances in the world economy, of which the third world, we must repeat, is the principal victim.
257.	Support for the new international economic order implies, of course, a recognition of the structural character of these imbalances, but this has rarely gone beyond the stage of rhetoric. While appetites for our natural resources grow and strategies are devised to recover our raw materials, and while our just claims to an equitable share in the resources of the world economy are challenged, it is difficult to believe that the widespread acceptance of the term "new order" has effectively dispelled,, misunderstandings and ulterior motives. Otherwise, how can one explain the continued deterioration of an economic environment that is already hostile to developing countries?
258.	Thus the wave for protectionism has reduced almost to nothing the prospects for exports from the third world. Similarly, the constant decline in official resource transfers from the developed to the developing countries, the aggravation of the latter's food deficit, the limitations imposed on their access to technology and the delays in negotiations on the Integrated Programme for Commodities and- in the conclusion of commodity agreements have constituted obstacles to the restructuring of international economic relations.
259.	No new structure can be viable if it is distorted by unilateral manipulation of the principal reserve currency and by failure to adapt the international monetary system that it supports, in particular in regard to the fundamental interests/Of the developing countries.
260.	The obstacles to setting up such structures show the imperative need to include in the same dialectic the struggle of the third-world countries, in which they demonstrate their solidarity within the framework of strengthening their collective self-reliance, which does not mean autarchy and the need for a world-wide dialogue to establish healthy international economic relations.
261.	True, very few have failed to acquiesce in the ritual of reaffirming the inevitable nature of interdependence, the recognition of which should be the point of departure of a true dialogue. But has it not too often been invoked simply to justify the application of the same procedures as made it possible to ensure post-war progress in the industrialized countries, whose present crisis shows the limits to growth? Has there not been an attempt, in the name of a certain interdependence and so-called shared responsibility, to bring the developing countries that challenge the established order back into line? Further, do not some seek under the cover of interdependence to thwart the objectives of the third world by setting as a global priority for all the developing countries solutions that would serve only to legitimize and systematize the external economic, financial and even political pressures to which they are subjected?
262.	In such circumstances, the concept of interdependence would only serve to perpetuate relations of domination. We are bound to recognize that in truth it is futile to try to rediscover this interdependence while our task obviously consists, rather, in ascertaining its true implications.
263.	The present chaos in negotiations to establish a new framework for international economic relations raises the problem of the very purpose of the dialogue. The reverses suffered in the dialogue in past years prompt scepticism. Instead of serving as a catalyst for setting up the new international economic order, the dialogue seems, paradoxically, to have served as a pretext for certain developed countries to erode the gains that constituted the premises of the new order. Because those premises are part of this approach by the developed countries, their professions of faith in favour of a dialogue can only mask the absence of political will to take real action. Thus we witness attempts to question the right to collective self-expression of General Assembly bodies while elsewhere the developed countries proclaim the imperative need for democratization in the international decision-making process.
264.	Having first challenged the value of any majority decision and then of decisions taken by consensus, which are alleged to be less "authentic" than others, the developed countries do not hesitate over the idea of eliminating the very principle of adopting decisions in global economic bodies by alleging the risk of duplicating the positions taken up by specialized organs. The effect of this attitude, if not its objective, is to remove any meaning from the dialogue by limiting it to a simple exchange of views, with no commitment and no future, while the real decisions continue to be taken in forums where the industrialized countries predominate.
265.	These are the thoughts that come to mind, given the deadlock in the dialogue both outside the United Nations and within it in the Committee of the Whole of our
Assembly, that is, the Committee Established under General Assembly Resolution 32/174. The Committee's work was deliberately interrupted even at its very start by an opposition that had its origin in the patent absence of real political will to bring about change.
266.	What is at stake, and what is ultimately being challenged, is the General Assembly's central role in any global negotiation about the establishment of the new order. In the light of these considerations, should we not question the use that might be made of the dialogue in future negotiations? In particular, at a time when our Assembly is about to begin drafting a new international strategy for development, it is to be feared that in this dialogue the developed countries might try to replace the framework already drawn up in the Declaration on the Establishment of a New International Economic Order [Resolution 3201 (S-VI)] by a highly questionable substitute strategy.
267.	Such a strategy, in the name of I know not what "pragmatism", would renounce a global approach to international economic problems in favour of piecemeal and isolated measures. Further, in the guise of "good Samaritans", its advocates would attempt to blame underdevelopment on the internal system of distribution while ignoring its external causes, which are far more constraining.
268.	The better to overcome the resistance that this action might arouse, the resources of economic science would be mobilized to cause the division of the developing countries into a growing number of autonomous categories, which the developed countries would hope would even oppose one another. Thus they would pretend to ignore the fact that the unity of the third world is based oh the common political will of its members to put an end to the relations of domination and exploitation from which all suffer and not on the affirmation of any similarity in their respective levels of development. Such action would support a hazardous thesis designed to reduce the dialogue to a diversionary operation that would, at best, attenuate the erosion of positions already gained and polarize attention towards marginal problems.
269.	How much longer will the peoples of the world agree to be lulled by this illusion of a dialogue, which makes light of problems that nevertheless condition their future? Is there still time for the international community to make a fresh start so that the 1980 special session of the Assembly will constitute a decisive phase on the way towards restructuring international economic relations, rather than a prelude to a new era of crisis and confrontation?
270.	In a world haunted by the limits to growth, whether they are in the nature of things or in the mind of men, this restructuring would make it possible to promote genuine international co-operation, which certainly constitutes a challenge but also contains generous promises. Indeed, the North-South dimension opens to the world economy this "new frontier", capable of ensuring the real prosperity of all, a prosperity that consists in greater well-being as much as, if not more than, in simply having more.
271.	In the troubled world in which we live, and given the critical state of international relations, it is not superfluous
to emphasize once again the role incumbent upon the United Nations. It is obvious that the faction at the root of the situation am. the manifestation of a refusal to accept the changes required by the evolution of the world, thus delaying the emergence of a new system of international relations. Yet the United Nations is the appropriate instrument whereby we may overcome this fundamental contradiction of our times. For the solution of the problems that mankind Dices, and therefore the elimination of-present tensions and uncertainties in international life, urgent decisions and bold measures must be taken, based on respect for the principles that give our Organization its raison d'etre.
272. Furthermore, the future of the Organization is linked to its ability to adapt to the realities and requirements of our era, taking into account, in particular, the ever-growing role that the third-world countries should play in seeking peace and security and in promoting just and equitable
international co-operation. This ability to evolve will depend above all on the political will of States, regardless of their economic strength or military power, to transcend narrow selfishness, strategic concerns and divisive and interventionist policies, so that they may take action with respect for the Charter principles and ideals and unite their efforts for the greater good of mankind. That is the fundamental condition for strengthening peace and security throughout the world. It is our joint responsibility.
